TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00336-CR



                                  Gary Allen Dunn, Appellant

                                                v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 64750, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Gary Allen Dunn was convicted on a plea of guilty to driving while intoxicated.

Sentence was assessed at nineteen years in prison. The trial court has certified that this is a

plea bargain case and that Dunn has no right of appeal. The trial court also certified that Dunn

waived his right to appeal. Accordingly, we are required to dismiss this appeal. See Tex. R. App.

P. 25.2(a)(2), (d). This appeal and all motions pending in it are dismissed.




                                             G. Alan Waldrop, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed

Filed: August 3, 2010

Do Not Publish